Citation Nr: 1819196	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability and associated right lower extremity disorder.

2.  Entitlement to service connection for a back disability and associated right lower extremity disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By correspondence received in February 2016 and March 2016, the Veteran withdrew her request for a hearing.  

In September 2016, the Board remanded the Veteran's claim of entitlement to service connection for a back disability and associated right lower extremity disorder.  The Board also remanded a claim of entitlement to an initial rating in excess of 10 percent for a varicose vein of the right lower extremity to issue a statement of the case in compliance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With respect to the claim of entitlement to an initial rating in excess of 10 percent for a varicose vein of the right lower extremity, upon further review of the September 2011 notice of disagreement that was the basis of the September 2016 Manlincon remand, the Board has determined that the September 2011 notice of disagreement only addressed the Veteran's claim of entitlement to service connection for a back disorder.  The September 2011 notice of disagreement did not address the claim of entitlement to an initial rating in excess of 10 percent for a varicose vein of the right lower extremity.  As the varicose vein claim was never appealed, the Board finds that it does not have jurisdiction over it and no further action by the RO is therefore necessary with respect to this claim.  

The issue of entitlement to service connection for a back disability and associated right lower extremity disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  A June 1992 rating decision denied entitlement to service connection for a back disability and associated right lower extremity disorder.  

2.  Evidence received subsequent to June 1992 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disability and associated right lower extremity disorder.


CONCLUSION OF LAW

Evidence received since the June 1992 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a back disability and associated right lower extremity disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C. § 7104 and 38 C.F.R. § 3.105, a final decision by the Board may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a Board decision becomes final under § 7104, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. § 3.105.

A claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, triggering an alternative theory of entitlement, or triggering the Secretary's duty to assist by providing a medical opinion.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 1992, the RO denied entitlement to service connection for a low back disorder.  Part of the basis of this denial was that there was only one in-service report of back pain that was not related to anesthesia.  The RO noted that the Veteran received spinal anesthesia for caesarean section childbirths in 1989 and 1991.  The RO also noted that she complained of back pain secondary to the anesthesia after her second childbirth. 

Since that time, the Veteran has submitted lay statements that describe lifting heavy objects during service and how this exertion could be the source of her current back disorder.  See, e.g., July 2011 statement.  The Veteran has also provided a statement describing symptoms that were not reported in her service treatment records.  See July 2017 statement.  This evidence was not of record at the time of the prior decision, relates to facts necessary to support the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  The criteria for reopening the Veteran's claim have been met.


ORDER

New and material evidence to reopen the claim for entitlement to service connection for entitlement to service connection for a back disability and associated right lower extremity disorder has been received; to this limited extent, the appeal is granted.


REMAND

A May 2017 VA examination states that the Veteran's back disorder is less likely than not related to service.  The examiner notes that there were no complications following spinal anesthesia for child birth in 1989 and/or 1991 and no reported back injuries.  In addition, it was noted that "[t]he weight of peer-reviewed medical literature is against a relationship (cause, effect or aggravation, if any) between remote history of 'uncomplicated spinal anesthesia' for childbirth in 1989 and/or 1991 and remote history of heavy lifting in military between 1987-1991 with no known injury."  The examiner also states that while "the exact onset of the current low back disorder is unknown to the veteran herself, she reports & records supports [sic] the current [c]laimed condition documented to be symptomatic/requiring care 13-14 years after discharge from military."  In the May 2017 VA examination report, this same examiner says that the Veteran's back disorder looks like natural progression and that there is no objective evidence of radiculopathy.  

In citing the Veteran's medical history, the examiner notes a June 1991 service treatment record (received 9/5/91, page 3 of 108) describing low back pain with normal range of motion within days of the Veteran's cesarean section and epidural injection.  The examiner states that there is no link between an epidural injection and a remote back injury.  But the examiner does not specifically explain why there is no nexus between the Veteran's current disorder and the in-service back pain that she experienced immediately after her cesarean section and epidural injection.  An addendum medical opinion is therefore required.

VA treatment records to September 15, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 16, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from September 16, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner, other than the examiner selected to write the May 2017 VA medical opinion, should review the entire claims file and provide the following opinions: 

a. Whether the Veteran has any current or previously-diagnosed back disability and associated right lower extremity disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed back disability and associated right lower extremity disorder was incurred in the Veteran's service, including but not limited to as a result of an epidural injection or carrying heavy objects.

In reaching these opinions, the examiner should specifically address the June 1991 service treatment record (received 9/5/91, page 3 of 108) describing low back pain with normal range of motion within days of the Veteran's cesarean section and epidural injection.  The examiner should also address the Veteran's July 2011 and July 2017 statements about in-service lifting of heavy objects and in-service symptoms experienced after her cesarean section.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


